        Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

 KEVIN JONES, Individually and for Others                       1:21-cv-00567
                                                     Case No. ___________________
 Similarly Situated,
                                                     Jury Trial Demanded
         Plaintiff,
                                                     FLSA Collective Action
 v.                                                  Rule 23 Class Action

 SOLARIS WATER MIDSTREAM, LLC,

        Defendant.


              ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

        1.      Kevin Jones (Jones) brings this class and collective action lawsuit to recover the unpaid

overtime wages and other damages from Solaris Water Midstream, LLC (Solaris) under the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 201 et seq., and the New Mexico Minimum Wage Act (NMMWA),

NMSA § 50-4-19, et seq.

        2.      Jones worked for Solaris as an Inspector in and around Southeast New Mexico.

        3.      Jones and the other Day Rate Inspectors’ (as defined below) job duties included

inspecting the interstate pipelines to ensure the safe transportation of goods.

        4.      Jones and the other Day Rate Inspectors regularly work in excess of 40 hours each

week.

        5.      But Solaris does not pay them overtime for hours worked in excess of 40 hours in a

single workweek.

        6.      Instead of paying overtime, Solaris classified Jones and other Day Rate Inspectors as

independent contractors and paid them a flat amount for each day worked and failed to pay them
         Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 2 of 17




overtime for hours worked in excess of 40 hours in a workweek in a workweek in violation of the

FLSA and the NMMWA.

          7.     Solaris never paid Jones and the Day Rate Inspectors a guaranteed salary.

          8.     This class and collective action seeks to recover unpaid overtime wages and other

damages owed to these workers.

                                     JURISDICTION AND VENUE

          9.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

          10.    This Court also has supplemental jurisdiction over the NMMWA claims pursuant to

28 U.S.C. § 1367.

          11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

          12.    Specifically, Jones worked for Solaris in and around the Delaware and Permian Basins

in Southeast New Mexico, which is in the District.

          13.    Further, Solaris conducts substantial business in the State of New Mexico, including

but not limited to the shales in and around the Delaware and Permian Basins in Southeast New

Mexico.1

          14.    Indeed, Solaris is registered with the New Mexico Secretary of State to conduct

business in New Mexico.

                                             THE PARTIES

          15.    Jones worked for Solaris as an Inspector from approximately August 2019 until March



1
    http://www.solariswater.com/operations/ (describing Solaris’s operations in New Mexico).

                                                    2
        Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 3 of 17




2021 in and around the Delaware and Permian Basins in Southeast New Mexico.

        16.     Throughout his employment with Solaris, Solaris classified Jones as an independent

contractor and paid him a day rate with no overtime compensation.

        17.     Jones’s consent to be a party plaintiff is attached as Exhibit 1.

        18.     Jones brings this action on behalf of himself and all other similarly situated Inspectors

who were paid by Solaris’s day rate system.

        19.     Solaris paid each of these Inspectors a flat amount for each day worked and failed to

pay them overtime for hours worked in excess of 40 hours in a workweek in a workweek in violation

of the FLSA.

        20.     The collective of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All Inspectors employed by, or working on behalf of, Solaris who
                were classified as independent contractors and paid a day rate
                with no overtime at any time in the past 3 years (FLSA Class
                Members).

        21.     In addition to the FLSA Class, Jones seeks to represent the following class under the

NMMWA pursuant to Rule 23:

                All Inspectors employed by, or working on behalf of, Solaris who
                were classified as independent contractors and paid a day rate
                with no overtime in New Mexico at any time in the past 3 years
                (New Mexico Class Members).

        22.     The FLSA Class Members and the New Mexico Class Members will be collectively

referred to as the Day Rate Inspectors.

        23.     Solaris can be served with process through its registered agent: NATIONAL

REGISTERED AGENTS, INC., 206 S. Coronado Ave., Espanola, New Mexico 87532 or

wherever it may be found.

                                                    3
       Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 4 of 17




                                   COVERAGE UNDER THE FLSA

        24.     At all relevant times, Solaris has been an employer within the meaning of the Section

3(d) of the FLSA, 29 U.S.C. § 203(d).

        25.     At all relevant times, Solaris has been part of an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        26.     At all relevant times, Solaris has been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). Solaris has and has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

        27.     In each of the last 3 years, Solaris has had an annual gross volume of sales made or

business done of at least $500,000.

        28.     At all relevant times, Jones and the Day Rate Inspectors were engaged in commerce

or in the production of goods for commerce.

        29.     Indeed, Jones and the Day Rate Inspectors were engaged in foreign and/or interstate

commerce and work on the channels and instrumentalities of interstate commerce, including but not

limited to oil and gas pipelines across the country.

        30.     Solaris treated Jones and the Day Rate Inspectors as employees and uniformly dictated

the pay practices it applied to Jones and the Day Rate Inspectors.

        31.     Indeed, Solaris uniformly applied its policy of paying the Day Rate Inspectors,

including Jones, a day rate with no overtime compensation.




                                                   4
         Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 5 of 17




          32.      Solaris applied this uniform pay scheme regardless of any alleged individualized factors

such as precise inspector job position, pipeline, job duties/responsibilities, client assignments, or

geographic location.

          33.      By paying its Inspectors a day rate with no overtime compensation, Solaris violated

(and continues to violate) the FLSA’s requirement that it pay its employees overtime compensation at

1 and ½ times their regular rates for hours worked in excess of 40 in a workweek.

          34.      As a result of Solaris’s day rate pay policy, Jones and the Day Rate Inspectors do not

receive overtime as required by the FLSA.

          35.      Solaris’s uniform compensation scheme of paying its employees a day rate with no

overtime compensation for weeks in which these workers work over 40 hours is, in of itself, a violation

of the FLSA. (29 U.S.C. § 207(a), (e).

             36.      Solaris’s misclassification of Jones and the Day Rate Inspectors as independent

     contractors does not alter their status as an employee for purposes of the FLSA.

                                                   FACTS

          37.      Solaris “builds sustainable, long term growth and value through the construction and

operation of integrated produced water infrastructure systems that provide high capacity gathering,

transportation, disposal, recycling/reuse, and bracking water supply solutions to oil and gas producers

across the Permian Basin.”2

          38.      To complete its business objectives, Solaris hires Inspectors, including Jones and the

Day Rate Inspectors, to inspect, observe, and test the workmanship and materials for compliance with




2
    http://www.solariswater.com/ (last visited June 15, 2021).

                                                      5
          Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 6 of 17




its policies and procedures, including the plans, specifications and applicable codes throughout the

Southwest United States.

          39.   Jones and the Day Rate Inspectors provide necessary inspection services to oil and gas

pipelines and Solaris’s water recycling systems that serve these pipelines across the Southwest United

States.

          40.   Indeed, Jones and the Day Rate Inspectors inspect the work on oil and gas pipelines

and Solaris’s water recycling systems in order to ensure they are constructed in accordance with

Solaris’s (and its clients’) standards, protocols, and construction plans, as well as federal and state

regulations.

          41.   Solaris’s clients are companies that own and operate pipelines that require Solaris’s

water recycling systems to properly function.

          42.   Solaris relies on the inspection services Jones and the Day Rate Inspectors provide so

its clients’ pipelines can safely transport goods, including oil and gas.

          43.   Solaris’s clients typically maintain pipelines that enable the movement of goods and

services across state lines as a stream of interstate commerce.

          44.   Without the inspection services Jones and the Day Rate Inspectors provide to Solaris

and its clients, oil and gas would not be able to travel across state lines through the pipelines on which

Jones and the Day Rate Inspectors work.

          45.   Indeed, the inspection services Jones and the Day Rate Inspectors provide to Solaris

and its clients is necessary to keep the intra- and interstate flow of oil and gas.

          46.   Jones and the Day Rate Inspectors, in part, ensure Solaris’s (and its clients’)

appropriate compliance with state and federal safety and regulatory requirements.



                                                     6
       Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 7 of 17




        47.     The Pipeline and Hazardous Materials Safety Administration sets federal standards

that pipelines must comply with in their operation.

        48.     Jones and the Day Rate Inspectors assist Solaris’s clients in meeting all operation

requirements set forth by the Pipeline and Hazardous Materials Safety Administration on a federal

level and related state agencies.

        49.     The inspection services Jones and the Day Rate Inspectors provide to Solaris and its

clients immediately and necessarily precedes the action of oil and gas flowing along interstate pipelines

across the country.

        50.     Jones and the Day Rate Inspectors’ work is centered on ensuring the safe transport of

oil and gas along intra- and interstate pipelines across the country by making sure the pipelines

necessary to transport oil and gas to its ultimate destination are constructed and/or repaired in

accordance with established standards, procedures, plans, and regulations.

        51.     Solaris does not hire Jones and the Day Rate Inspectors on a project-by-project basis.

        52.     Rather, Solaris hires and treats these Inspectors just like regular, even if sometimes

short-term, employees.

        53.     Many of these Inspectors worked for Solaris on a day rate basis and make up the

proposed putative class of Day Rate Inspectors.

        54.     While exact job titles and job duties may differ, these employees are subjected to the

same or similar illegal pay practices for similar work.

        55.     For example, Jones worked for Solaris as an Assistant Chief Inspector from

approximately August 2019 until March 2021.

        56.     Throughout his employment with Solaris, Solaris paid Jones on a day rate basis with

no overtime pay.

                                                    7
       Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 8 of 17




       57.     Solaris paid Jones and the Day Rate Inspectors a flat sum for each day worked,

regardless of the number of hours that they worked that day (or in that workweek) and failed to pay

them overtime when they worked in excess of 40 hours in a workweek.

       58.     Jones and the Day Rate Inspectors do not receive a guaranteed salary.

       59.     Solaris only pays Jones and the Day Rate Inspectors their day rate or the actual days

they worked.

       60.     If Jones and the Day Rate Inspectors did not work, they did not get paid.

       61.     Jones and the Day Rate Inspectors receive a day rate.

       62.     Jones and the Day Rate Inspectors do not receive overtime pay.

       63.     This is despite the fact Jones and the Day Rate Inspectors often work at least 12-16

hours a day, for up to 7 days a week, for weeks at a time.

       64.     Although Jones and the Day Rate Inspectors typically worked 5-7 days a week, for at

least 12-16 hours a day, they did not receive any overtime pay.

       65.     Jones and the Day Rate Inspectors work in accordance with the schedule set by Solaris.

       66.     Jones’s work schedule is typical of the Day Rate Inspectors.

       67.     Solaris knows Jones and the Day Rate Inspectors work for at least 12-16 hours a day,

for up to 7 days a week, for weeks at a time.

       68.     Solaris’s records reflect the fact that Jones and the Day Rate Inspectors regularly work

far in excess of 40 hours in certain workweeks.

       69.     Solaris does not pay Jones or the Day Rate Inspectors overtime for hours worked in

excess of 40 in any of those weeks.

       70.     Instead, Solaris pays Jones and the Day Rate Inspectors on a day rate basis.

       71.     Indeed, Solaris controls Jones and the Day Rate Inspectors’ pay.

                                                   8
          Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 9 of 17




          72.   For example, Jones received a day rate of approximately $750 (which includes various

per diem payments, such as mileage and for lodging) for each day he worked for Solaris.

          73.   Jones and the Day Rate Inspectors received their day rate regardless of the number of

hours they worked in a day or week, even when they worked more than 40 hours in a workweek.

          74.   Jones and the Day Rate Inspectors are not employed on a salary basis.

          75.   Jones and the Day Rate Inspectors do not, and have never, received guaranteed weekly

compensation from Solaris irrespective of the day worked (i.e., the only compensation they receive is

the day rate they are assigned for all hours worked in a single day or week).

          76.   Solaris’s policy of paying Jones and the Day Rate Inspectors a day rate with no

overtime compensation violates the FLSA and NMMWA because it deprives Jones and the Day Rate

Inspectors of overtime for the hours they work in excess of 40 hours in a single workweek.

          77.   Solaris controls Jones and the Day Rate Inspectors’ work.

          78.   Solaris requires Jones and the Day Rate Inspectors to follow Solaris’s policies and

procedures.

          79.   Jones and the Day Rate Inspectors’ work must adhere to the quality standards put in

place by Solaris.

          80.   Jones and the Day Rate Inspectors are not required to possess any unique or

specialized skillset (other than that maintained by all other workers in their respective positions) to

perform their job duties.

          81.   As Inspectors, Jones and the Day Rate Inspectors’ job duties include inspecting,

observing, and testing the workmanship and materials for compliance with Solaris’s policies and

procedures, including the plans, specifications and applicable codes throughout the Southwest United

States.

                                                   9
       Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 10 of 17




        82.      At all relevant times, Solaris maintained control, oversite, and direction of Jones and

the Day Rate Inspectors, including, but not limited to, hiring, firing, disciplining, timekeeping, payroll,

and other employment practices.

        83.      Jones and the Day Rate Inspectors do not have the power to hire, fire, or discipline

any Solaris employees.

        84.      Very little skill, training, or initiative is required of Jones and the Day Rate Inspectors

to perform their job duties.

        85.      Indeed, the daily and weekly activities of Jones and the Day Rate Inspectors are routine

and largely governed by standardized plans, procedures, and checklists created by Solaris.

        86.      Virtually every job function is predetermined by Solaris, including the tools and

equipment used at the job site, the data to compile, the schedule of work, and related work duties.

        87.      Solaris prohibits Jones and the Day Rate Inspectors from varying their job duties

outside of the predetermined parameters and requires Jones and the Day Rate Inspectors to follow

Solaris’s policies, procedures, and directives.

        88.      All of Solaris’s Day Rate Inspectors perform similar inspection job duties and are

subjected to the same or similar policies and procedures which dictate the day-to-day activities they

perform.

        89.      Jones’s working relationship with Solaris is similar to that of the Day Rate Inspectors.

        90.      Without the job performed by Jones and the Day Rate Inspectors, Solaris would not

be able to complete its business objectives of providing necessary water recycling services to oil and

gas pipelines.

        91.      Jones and the Day Rate Inspectors relied on Solaris for work and compensation.



                                                    10
        Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 11 of 17




           92.    Jones and the Day Rate Inspectors worked in accordance with the schedule set by

Solaris.

           93.    Jones and the Day Rate Inspectors cannot subcontract out the work they are assigned

by Solaris.

           94.    Jones and the Day Rate Inspectors did not substantially invest in the tools required to

complete the overall job to which they were assigned.

           95.    Rather, Solaris incurred the large-scale business and operating expenses like rent,

payroll, marketing, equipment, tools, and materials.

           96.    Jones and the Day Rate Inspectors did not market their services while employed by

Solaris.

           97.    Jones and the Day Rate Inspectors worked exclusively for Solaris during the relevant

period.

           98.    Solaris set Jones and the Day Rate Inspectors’ work schedule, which prohibited them

from working other jobs for other companies while working for Solaris.

           99.    At all relevant times, Solaris maintained control, oversight, and direction of Jones and

the Day Rate Inspectors, including, but not limited to, hiring, firing, disciplining, timekeeping, payroll,

and other employment practices.

           100.   Solaris knew Jones, and other Day Rate Inspectors, worked more than 40 hours in a

week.

           101.   Solaris knew, or showed reckless disregard for whether, the Day Rate Inspectors were

not exempt from the FLSA and NMMWA’s overtime provisions.

           102.   Nonetheless, Solaris failed to pay Jones and the Day Rate Inspectors overtime.



                                                    11
        Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 12 of 17




        103.      Solaris knowingly, willfully, or in reckless disregard carried out this illegal day rate pay

plan that deprived Jones and the Day Rate Inspectors of overtime compensation in violation of the

FLSA and the NMMWA.

        104.      Solaris’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay these employees overtime made in good faith.

        105.      Solaris willfully violated the FLSA and NMMWA.


                                            CAUSE OF ACTION
                                            FLSA VIOLATIONS

        106.      Jones brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

        107.      Solaris employed, or employs, Jones and the Day Rate Inspectors within the meaning

of the FLSA.

        108.      By failing to pay Jones and the Day Rate Inspectors overtime when they worked in

excess of 40 hours in a workweek, Solaris has violated, and is violating, Section 7 of the FLSA. (29

U.S.C. § 207.)

        109.      Solaris failed to pay Jones and the Day Rate Inspectors a guaranteed salary or on a

“salary basis.”

        110.      Solaris failed to pay Jones and the Day Rate Inspectors overtime as required by the

FLSA.

        111.      Instead, Solaris paid Jones and the Day Rate Inspectors a day rate with no overtime.

        112.      Solaris knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the Day Rate Inspectors overtime compensation.

        113.      Solaris’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

                                                      12
      Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 13 of 17




       114.    Accordingly, Jones and the Day Rate Inspectors are entitled to overtime wages under

the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees,

and costs.

                                        CAUSE OF ACTION
                                       NMMWA VIOLATIONS

       115.    Jones brings this claim under the NMMWA as a Rule 23 class action.

       116.    The conduct alleged herein violates the NMMWA. NMSA § 50-4-19 et seq.

       117.    At all relevant times, Solaris was subject to the requirements of the NMMWA.

       118.    At all relevant times, Solaris employed Jones and each New Mexico Class Member as

an “employee” within the meaning of the NMMWA.

       119.    Solaris’s pay policy denied Jones and the New Mexico Class Members overtime

compensation, as required by the NMMWA.

       120.    Solaris’s failure to pay Jones and the New Mexico Class Members overtime at rates

not less than one and one-half times their regular rate violates the NMMWA. NMSA § 50-4-22(C).

       121.    Solaris owes Jones and the New Mexico Class Members the difference between the

rate actually paid and the proper overtime rate.

       122.    Solaris is also liable to Jones and the New Mexico Class Members for “an additional

amount equal to twice the unpaid … wages” as treble damages. NMSA § 50-4-26(C).

       123.    Jones and the New Mexico Class Members are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action, as provided by the NMMWA. NMSA § 50-4-26(E).

                         CLASS AND COLLECTIVE ACTION ALLEGATIONS

       124.    The illegal pay practices Solaris imposed on Jones were likewise imposed on the Day

Rate Inspectors.


                                                   13
      Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 14 of 17




        125.    Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and NMMWA.

        126.    Numerous other individuals who worked with Jones indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by state and federal wage laws.

        127.    Based on his experiences and tenure with Solaris, Jones is aware that Solaris’s illegal

practices were imposed on the Day Rate Inspectors.

        128.    The Day Rate Inspectors were all not afforded the overtime compensation when they

worked in excess of 40 hours per week.

        129.    Solaris’s failure to pay wages and overtime compensation at the rates required by state

and federal law, including the FLSA and NMMWA, result from generally applicable, systematic

policies, and practices which are not dependent on the personal circumstances of the Day Rate

Inspectors.

        130.    Jones’s experiences are therefore typical of the experiences of the Day Rate Inspectors.

        131.    The specific job titles or precise job locations of the Day Rate Inspectors do not

prevent collective treatment.

        132.    Jones has no interest contrary to, or in conflict with, the Day Rate Inspectors.

        133.    Like each Day Rate Inspector, Jones has an interest in obtaining the unpaid overtime

wages owed to him under state and/or federal law.

        134.    A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        135.    Absent this class and collective action, many Day Rate Inspectors likely will not obtain

redress of their injuries and Solaris will reap the unjust benefits of violating the FLSA and NMMWA.

                                                   14
      Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 15 of 17




       136.    Furthermore, even if some of the Day Rate Inspectors could afford individual

litigation against Solaris, it would be unduly burdensome to the judicial system.

       137.    Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the class and provide for judicial consistency.

       138.    The questions of law and fact common to the Day Rate Inspectors predominate over

any questions affecting solely the individual members.

       139.    Among the common questions of law and fact are:

               a.      Whether Solaris employed the Day Rate Inspectors within the meaning of the

                       applicable state and federal statutes, including the FLSA and NMMWA;

               b.      Whether the Day Rate Inspectors were improperly misclassified as

                       independent contractors;

               c.      Whether Solaris’s decision to classify the Day Rate Inspectors as independent

                       contractors was made in good faith;

               d.      Whether Solaris’s day rate pay practice satisfies the salary basis test;

               e.      Whether Solaris’s decision to not pay time and a half for overtime to the Day

                       Rate Inspectors was made in good faith;

               f.      Whether Solaris’s violation of the FLSA was willful; and

               g.      Whether Solaris’s illegal pay practices were applied uniformly across the nation

                       to all Day Rate Inspectors.

       140.    Jones’s claims are typical of the claims of the Day Rate Inspectors. Jones and the Day

Rate Inspectors sustained damages arising out of Solaris’s illegal and uniform employment policy.

       141.    Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts.

                                                  15
Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 16 of 17




142.   Therefore, this issue does not preclude class or collective action treatment.

                                   JURY DEMAND

143.   Jones demands a trial by jury.

                                  RELIEF SOUGHT

144.   WHEREFORE, Jones prays for judgment against Solaris as follows:

       a.      For an Order designating this lawsuit as a collective action and permitting the

               issuance of a notice pursuant to 29 U.S.C. § 216(b) to the Day Rate Inspectors

               with instructions to permit them to assert timely FLSA claims in this action by

               filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

       b.      For an Order appointing Jones as representative and his counsel to represent

               the interests of the FLSA Class and the New Mexico Class;

       c.      For an Order finding Solaris liable to Jones and the FLSA Class for unpaid

               overtime owed under the FLSA, as well as liquidated damages in an amount

               equal to their unpaid compensation;

       d.      For an Order finding Solaris liable to Jones and the New Mexico Class for

               unpaid overtime owed under the FLSA, as well as treble damages in an amount

               equal to twice their unpaid compensation;

       e.      Certification of the New Mexico Class pursuant to Fed. R. Civ. P. 23;

       f.      For an Order awarding attorneys’ fees, costs and pre- and post-judgment

               interest at the highest available rates; and

       g.      For an Order granting such other and further relief as may be necessary and

               appropriate.



                                          16
Case 1:21-cv-00567-JFR-GJF Document 1 Filed 06/18/21 Page 17 of 17




                                     Respectfully submitted,

                                     By: /s/Michael A. Josephson
                                        Michael A. Josephson
                                        Texas Bar No. 24014780
                                        Andrew W. Dunlap
                                        Texas Bar No. 24078444
                                        Jones A. Jones
                                        Texas Bar No. 24107823
                                        JOSEPHSON DUNLAP, LLP
                                        11 Greenway Plaza, Suite 3050
                                        Houston, Texas 77046
                                        713-352-1100 – Telephone
                                        713-352-3300 – Facsimile
                                        mjosephson@mybackwages.com
                                        adunlap@mybackwages.com
                                        tjones@mybackwages.com

                                        Richard J. (Rex) Burch
                                        Texas Bar No. 24001807
                                        BRUCKNER BURCH, PLLC
                                        11 Greenway Plaza, Suite 3025
                                        Houston, Texas 77046
                                        713-877-8788 – Telephone
                                        713-877-8065 – Facsimile
                                        rburch@brucknerburch.com

                                        ATTORNEYS FOR PLAINTIFF &
                                        THE PUTATIVE CLASS MEMBERS




                                17
